                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,                                    8:18-CR-338

        v.
                                                                    FINAL ORDER
 KEEVAN CRAIG DEAN,                                                OF FORFEITURE

                        Defendant.



       This matter is before the Court on the Government’s Motion for Final Order of Forfeiture
Filing 135. The Court has reviewed the record in this case and finds as follows:

       1.      On October 22, 2019, the Court entered a Preliminary Order of Forfeiture (Filing
124) pursuant to 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1) and 853 and based upon Defendant
Keevan Craig Dean (“Dean”) pleading guilty to Counts I and II of an Information (Filing 100) and
the Court accepting the stipulation of the parties to the forfeiture of $30,020 in U.S. currency and
a Gucci Stainless Steel Chrono watch. Under the Preliminary Order of Forfeiture, Dean forfeited
any interest he had in the $30,020 in United States currency and Gucci watch taken from him on
or about November 16, 2018, to the Government. Filing 124.

       2.      A Notice of Criminal Forfeiture was posted on an official internet government
forfeiture site, www.forfeiture.gov, for at least thirty consecutive days, beginning on October 23,
2019, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime
Claims and Asset Forfeiture Actions. Filing 134-2. A Declaration of Publication was filed in this
case on January 3, 2020. Filing 134.

       3.      The Government has advised the Court that no Petitions have been filed. Filing 135.
A review of the record supports that assertion.

       4.      The Government’s Motion for Final Order of Forfeiture should be granted.
Accordingly,
IT IS ORDERED:
1.     The Government’s Motion for Final Order of Forfeiture (Filing 135) is granted;
2.     All right, title, and interest in the $30,020 in United States currency and Gucci
       watch taken from Dean on or about November 16, 2018, held by any person or
       entity are forever barred and foreclosed;
3.     The $30,020 in United States currency and Gucci watch are forfeited to the
       government; and
4.     The Government is directed to dispose of that currency in accordance with law.


Dated this 14th day of April 2020.

                                           BY THE COURT:



                                           ____________________________________
                                           Brian C. Buescher
                                           United States District Judge




                                       2
